Pope, Judge.
Defendant Raymond Woodring was charged with failure to yield right-of-way and homicide by vehicle arising out of the same set of facts on which the failure to yield charge was based. A jury found him guilty of both offenses and the trial judge imposed a separate sentence for each conviction. Defendant appeals his conviction and sentence on the charge of failure to yield on the ground that the offense should have merged into the vehicular homicide conviction. The State does not contest defendant’s enumeration of error.
We agree with defendant and reverse his separate conviction and sentence for failure to yield right-of-way. See Nash v. State, 179 Ga. App. 702 (1) (347 SE2d 651) (1986); Rank v. State, 179 Ga. App. 28 *198(2) (345 SE2d 75) (1986).
Decided May 6, 1992.
Jerry C. Gray, for appellant.
Donald Moore, Solicitor, for appellee.

Judgment affirmed in part and reversed in part.


Carley, P. J., and Johnson, J., concur.